DETAILED ACTION
		Response to Amendment
 The amendment filed on 03/03/2021 has been entered and considered by Examiner. Claims 2, 3, 4, 6-8, 10-12, 15, and 18-27 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Jacklin on 04/19/2021.
The application has been amended as follows:
	Title: “ESTIMATION OF HUMAN ORIENTATION IN IMAGES USING DEPTH INFORMATION FROM A DEPTH CAMERA”
Allowable Subject Matter
Claims 2, 3, 4, 6-8, 10-12, 15, and 18-27 are allowed. 
	Sharma discloses (Figs. 1-8) a method for orientation estimation of humans in images, the method comprising:

	estimating, by the processor-based system, an orientation category associated with a head region of the detected human, wherein the orientation category defines a range of angular offsets relative to an angle corresponding to the human facing the depth camera (Steps 210-270, determining a head/facial pose of the human based on matching difference of head orientation angles, e.g. roll, pitch, jaw of a current 3D image, by a depth camera, with a neutral face template) [0025-28, 0044, 0030, 0007, 0020-22];  and                                  
	performing, by the processor-based system, a three dimensional (3D) facial pose estimation of the detected human, based on detected facial landmarks, in response to a determination that the estimated orientation category includes the angle corresponding to the human facing the depth camera (Steps 210-270, matching difference of head orientation angles, e.g. roll, pitch, jaw of a current 3D image, by a depth camera, with a neutral face template to determine a head/facial pose of the human) [0025-28, 0044, 0030, 0007, 0020-22].  
	Al-Hamad discloses (Figs. 1-15) estimating, by the processor-based system, an orientation category associated with a head and shoulder region of the detected human [0043-44, 0063-65];
wherein the orientation category defines a range of angular offsets relative to an angle corresponding to the human facing the depth camera [0043-44, 0063-65];
	However, all cited prior arts of record fail to disclose in claims 3, 4, 7, 11, 12, 15, 19, 20, and 23, the following limitations:
	“… segmenting training sample images into a plurality of patches; evaluating discrimination performance at each of one or more non- leaf nodes of one or more decision trees estimating of the rotation matrix and the translation matrix based on a least squares minimization calculation; and calculating Euler angles for the 3D facial pose estimation based on a Lower/Upper (LU) decomposition of the rotation matrix.” and/or
	“… creating candidate windows through execution of a cascade classifier, the cascade classifier to perform preliminary detection of a human in each of the windows in the target set, based on the generated features; merging neighboring candidate windows; and executing a linear classifier on the merged candidate windows to verify the detection of a human; estimating, by the processor-based system, an orientation category associated with the detected human, the orientation category defining a range of angular offsets relative to an angle corresponding to the human facing the depth camera; and performing, by the processor-based system, a three dimensional (3D) facial pose estimation of the detected human, based on detected facial landmarks, in response to a determination that the estimated orientation category includes the angle corresponding to the human facing the depth camera.” and/or
	“… segmenting training sample images into a plurality of patches; evaluating discrimination performance at each non-leaf node of decision trees of the random forest classifier, the discrimination between combinations of the plurality of patches; and selecting, at 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20160086017 A1; US 20150016693 A1; US 20140105504 A1; 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642